Citation Nr: 1604171	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for excessive weight gain, claimed as due to service-connected disabilities.   

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected lumbar spine disc bulge, degenerative joint disease, and spondylolisthesis (low back disability), cervical spine disc herniation, disc bulge, and degenerative disc disease (cervical spine disability), or left lower extremity radiculopathy disabilities.

3.  Entitlement to an increased disability rating (or evaluation) for the low back disability, in excess of 20 percent for the period from April 12, 2013 to May 7, 2013, and in excess of 10 percent for the period from May 7, 2013.

4.  Entitlement to an increased disability rating in excess of 10 percent for the cervical spine disability.

5.  Entitlement to an initial disability rating for depression, in excess of 30 percent for the period from December 15, 2008 to July 17, 2015, and in excess of 50 percent for the period from July 17, 2015.

6.  Entitlement to an increased disability rating in excess of 40 percent for left upper extremity radiculopathy.

7.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity radiculopathy.

8.  Entitlement to an earlier effective date than February 22, 2013 for the award of a 10 percent disability rating for right lower extremity radiculopathy.

9.  Entitlement to special monthly compensation (SMC) for loss of use of the left foot.

10.  Entitlement to SMC for loss of use of the left hand.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1992 to September 1998, and from August 2000 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 (initial rating for depression), November 2013 (SMC for loss of use of left foot) and April 2014 (all other issues on appeal) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In May 2014, the Board remanded the issues of SMC for loss of use of the left leg, a higher initial rating for depression, and entitlement to TDIU for additional development, including to obtain VA treatment records and to provide the Veteran with VA examinations and medical opinions.  The additional development has been completed and these issues have been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a December 2015 rating decision, the RO granted an initial disability rating of 50 percent for the service-connected depression from July 17, 2015.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher initial rating for depression remains before the Board, resulting in the staged rating issue listed on the cover sheet of this decision.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The issues of a higher initial rating for depression and increased ratings for the low back disability, the cervical spine disability, left upper extremity radiculopathy, and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by excessive weight gain for VA compensation purposes.

2.  The Veteran has a current left hip disability, diagnosed as left hip labral tear and impingement syndrome, and trochanteric bursitis.

3.  There was no left hip injury or disease in service.

4.  The current left hip disability is not proximately due to or permanently worsened beyond normal progression by the service-connected low back, cervical spine, or left lower extremity radiculopathy disabilities.

5.  The current left hip disability is not related to service.

6.  The claim for an increased disability rating for right lower extremity radiculopathy was received by VA on January 22, 2014.

7.  An increase in the right lower extremity radiculopathy did not become "factually ascertainable" in the one-year period prior to January 22, 2014.  

8.  The Veteran retains effective function of the left foot as its remaining function is not accomplished equally well by an amputation stump or prosthesis, and the Veteran has not suffered an anatomical loss of the left foot.

9.  The Veteran retains effective function of the left hand and arm as the remaining functions are not accomplished equally well by an amputation with prosthesis, and the Veteran has not suffered an anatomical loss of the left hand.

10.  For the rating period from May 7, 2013, the Veteran has been in receipt of a combined 100 percent schedular disability rating for the service-connected disabilities, does not have a "less than total" rating, and does not contend unemployability due to a single service-connected disability.

11.  For the period prior to May 7, 2013, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for excessive weight gain, as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  

2.  The criteria for service connection for a left hip disorder, including as secondary to the service-connected low back, cervical spine, and left lower extremity radiculopathy disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria for an effective date prior to February 22, 2013 for the award of a 10 percent disability rating for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.400, 3.401, 4.3, 4.7 (2015).

4.  The criteria for entitlement to special monthly compensation for loss of use of the left foot have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.350(a)(2) (2015).

5.  The criteria for entitlement to special monthly compensation for loss of use of the left hand have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.350(a)(2) (2015).

6.  For the rating period from May 7, 2013, the appeal for a TDIU has been rendered moot, leaving no question of fact or law to be decided.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 4.16(a) (2015).

7.  For the rating period prior to May 7, 2013, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  As to the appeal for an earlier effective date for right lower extremity radiculopathy, earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In an April 2013 letter sent prior to the initial denial of the claims, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In addition, notice specific to the claims for special monthly compensation was provided in a separate May 2013 letter.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, VA examination reports, and lay statements from the Veteran and the Veteran's friends and family.

During the July 2015 VA mental disorder examination, the Veteran indicated that she was recently awarded Social Security Administration (Social Security) disability benefits.  The Court has held on a number of occasions that where a veteran receives Social Security benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  Social Security records are relevant to a claim and VA must obtain them where either 
(1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

In the REMAND section below, the Board has requested the AOJ to obtain the Social Security records in order to satisfy the duty to assist the Veteran with substantiating the remanded claims.  For the issues being decided in this decision, the Board finds that the Social Security records are not relevant.  The issue of service connection a left hip disorder is decided based on medical opinions as to whether a left hip disorder is related to service, rather than medical history or a determination regarding the Veteran's current level of disability.  The issues of SMC are decided on a factual basis for which there is already sufficient recent evidence; specifically, whether the Veteran has suffered an anatomical loss of the left hand or foot, or whether the remaining function would be equally well served by amputation and use of a prosthetic.  The left foot and arm were both evaluated by a VA physician in July 2015, after Social Security disability benefits were granted; therefore, the Social Security records would not provide a more accurate picture of the left hand or foot disorders than the more recent July 2015 VA examination.  The appeal for an earlier effective date is decided as a matter of law based on undisputed facts; therefore, the Social Security records would not affect the outcome of the decision on this issue.  Lastly, the issue of entitlement to a TDIU turns on actual evidence of gainful, full-time employment and receipt of a combined 100 percent schedular disability rating.  There is no potential that the Social Security records would change the Veteran's employment history or the 100 percent combined schedular disability rating; therefore, a remand for these records on the issue of TDIU is not necessary. 

With regard to the issue of service connection for obesity, the Board finds that resolution of this claim turns on statutory interpretation regarding whether the Veteran has a current disability.  See 38 C.F.R. § 3.303.  As this issue turns on a matter of law, further assistance, such as the further procurement of records, including Social Security records, would not assist the Veteran with the claim.  

A VA orthopedic examiner examined the left hip in June 2013.  The June 2013 VA orthopedic examiner reviewed the claims file - which included an earlier June 2013 VA examination by a non-orthopedic physician who performed a physical examination and interviewed the Veteran about past and present symptomatology -and provided the requested opinions with supporting rationale.  As the RO determined that the opinion did not adequately address whether a current left hip disorder was aggravated by other service-connected disabilities, the June 2013 VA orthopedic examiner prepared addendum opinions in June 2013 and December 2013 with supporting rationale.  The Board finds that the June 2013 VA orthopedic examination and medical opinion, when considered with the June 2013 and December 2013 clarifications, are adequate to assist in determining the nature and etiology of the left hip disorder, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA most recently examined the left foot and hand in July 2015.  The July 2015 VA examiner interviewed the Veteran regarding past and present symptoms and functional impairment related to the left hand and left foot, performed a physical examination, and reported the results of several muscle and nerve tests.  The Board finds that the July 2015 VA examination is adequate to assist in determining whether the Veteran is entitled to SMC for loss of use of the left hand and/or left foot.  See id.

Pursuant to the May 2014 Board Remand, VA also examined the Veteran regarding employability in August 2014.  The August 2014 VA examiner interviewed the Veteran regarding employment history as well as the service-connected symptoms and functional impairment that affected the ability to work.  The August 2014 VA examiner provided an opinion on employability with supporting rationale that is adequate for rating purposes, particularly in this case, where the issue is decided as a matter of law and undisputed facts.  See id.; Sabonis v. Brown, 6 Vet. App. 426 (1994).

In disagreement with the RO's decisions on the issues above, the representative has submitted several letters asserting that VA examinations in this case have been inadequate.  See, e.g., January 2014 letter, July 2014 letter.  In each instance, the assertion was made as part of a series of disagreements over several "principles" (also including sympathetic development of evidence, weight of lay statements, burden of proof, and benefit of the doubt) that make no specific reference to the issues on appeal, or any facts particular to this Veteran's case.  These assertions, which can be read to generically address claims that include a VA examination and claims that do not include a VA examination, provide no additional information to guide the Board's understanding of how the representative contends that the VA examinations in this case are inadequate. 

The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and that specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

As the representative has made no specific assertions as to the competence of the VA examiners in this case or the adequacy of the VA examinations or medical opinions to assist in adjudicating the claims, the Board relies on the presumptions of regularity and competence outlined above, in addition to the more detailed discussions of each VA examination report above, to find that all VA examinations provided for the issues on appeal are adequate.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Service Connection for Excessive Weight Gain

The Veteran seeks service connection for excessive weight gain.  The Veteran's representative contends that the service-connected low back disability has limited the Veteran's ability to exercise and has, therefore, caused her to gain weight.  See, e.g., July 2014 representative letter.

On review of all the evidence, lay and medical, the weight of the evidence is against finding a disability manifested by excessive weight gain.  Post-service treatment records from 2012 reflect that the Veteran was obese and had not lost weight over the previous two years.  The Veteran sought and received bariatric surgery after dietary surveillance and counseling.  A note from August 2012 suggests that the Veteran was working on diet and exercise modification.  The private treatment records do not generally demonstrate an inability to exercise, but do generally reflect a diet that included fried foods, sweets, and sugar-infused beverages.  See, e.g., February 29, 2012 and August 29, 2012 treatment records.

In sum, the evidence demonstrates that the Veteran's weight gain was largely a function of diet and exercise.  Private treatment records recommending better exercise tend to reflect that exercise was possible.  Compounded by recommended changes to a diet including fried food and sweets, the evidence generally indicates that weight gain was a result of diet and exercise patterns rather than a symptom of a service-connected disability.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  The term "disability" means an impairment of earning capacity resulting from a disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Injury" is defined as "damage inflicted on the body by an external force."  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing Dorland's Illustrated Medical Dictionary 901 (29th ed. 2000)).  "Disease" means "any deviation from or interruption of the normal structure or function of a part, organ, or system of the body."  Terry, 340 F.3d at 1384 (citing Dorland's Illustrated Medical Dictionary at 511).

Without underlying pathology, VA has not recognized obesity as a disease entity for purposes of compensation.  See 38 C.F.R. § Part 4 (2015); see also Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004) (holding that VA's discretion over the rating schedule is insulated from judicial review and that "review of the content of the rating schedule is indistinguishable from review of what should be considered a disability").  In that regard, the Board notes that obesity caused by a surplus of calories from poor diet and exercise is not caused by an external force (such as for an "injury"); rather, obesity in that case is a result of behavior.  Moreover, obesity that is not due to underlying pathology cannot be considered a deviation from the normal function of the body (such as for a "disease"); rather, the storage of calories for future use represents the body working most efficiently at what it is designed to do.

For the foregoing reasons, the Board finds that the claim of service connection for excessive weight gain, on any basis of entitlement, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service Connection for a Left Hip Disorder

The Veteran asserts that a left hip disorder is related to service.  Specifically, the Veteran contends that a left hip disorder was caused by weakness on the left side due to the service-connected low back and cervical spine disabilities, to include an altered gait that has placed undue stress on the left side.  See April 2013 VA Form 21-4138; July 2014 representative letter.

Initially, the Board finds that the Veteran has a current left hip disability, diagnosed as left hip labral tear and impingement syndrome, and trochanteric bursitis.  These diagnoses were provided in the June 2013 VA examination report.  The June 2013 VA examiner also conducted imaging studies; however, X-rays did not reveal left hip arthritis.  

The Board next finds that the weight of the lay and medical evidence is against finding a left hip injury or disease in service.  The Veteran has not identified a left hip injury or disease in service, and the service treatment records do not show complaints, symptoms, or treatment related to a left hip injury or disease.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current left hip disability is proximately due to or permanently worsened by the service-connected low back, cervical spine, or left lower extremity radiculopathy disabilities.  The June 2013 VA examiner did not provide an opinion on the etiology of the left hip disability and reasoned that the Veteran's presentation required an opinion by a specialist in orthopedic medicine.

Subsequently, a VA orthopedic examiner evaluated the Veteran's left hip disability in June 2013.  The June 2013 VA orthopedic examiner opined that the left hip disability is less likely than not a result of the service-connected low back, left lower extremity radiculopathy, or cervical spine disabilities.  The June 2013 VA orthopedic examiner indicated that femoral acetabular impingement is not known to be associated with lumbar spine disc bulges, lower extremity radiculopathy, or cervical spine disc herniation.  The June 2013 VA orthopedic examiner further opined that it is less likely than not that the left hip disability was aggravated beyond its normal progression by the service-connected low back or cervical spine disabilities.  The June 2013 VA orthopedic examiner attributed progression of the left hip disability to the Veteran's continued ambulation.  

While the June 2013 VA orthopedic examiner did not directly opine as to whether the left hip disability may have been aggravated beyond its normal progression by the service-connected left lower extremity radiculopathy, the rationale provides insight to the examiner's opinion on the likely cause of the progression of the left hip disability - continued ambulation - which is not consistent with an opinion that the left hip disability was aggravated beyond its normal progression by the service-connected left lower extremity radiculopathy.  Addendum opinions followed in June 2013 and December 2013, clearly stating the June 2013 VA orthopedic examiner's opinion that the left hip disability was not aggravated beyond its normal progression by the service-connected left lower extremity radiculopathy or the cervical spine disability.  

To the extent that the Veteran has asserted that the current left hip disability is related to the service-connected low back, cervical spine, and left lower extremity radiculopathy disabilities, the evidence does not demonstrate that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of a complex orthopedic disability such as left hip labral tear and impingement syndrome, or trochanteric bursitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  In this case, a competent medical opinion requires a thorough understanding of the musculoskeletal system, the mechanics of the body's joints and how different joints relate to one another, and knowledge of other factors and influences that may lead to left hip labral tear and impingement syndrome, or trochanteric bursitis.  The Veteran has not been shown to have such knowledge or understanding; therefore, the Veteran's purported opinion relating the left hip disability to the service- connected low back, cervical spine, and left lower extremity radiculopathy disabilities does not have any probative weight.  

The Veteran also stated that a VA physician opined that the left hip disability was caused by weakness on the left side due to the service-connected low back and cervical spine disabilities.  See April 2013 VA Form 21-4138.  The Board has reviewed the VA treatment records and has not found such an opinion in the record.  The only VA opinions on record regarding the left hip have been discussed above.  While the Veteran is competent to share the opinion of a medical doctor, the Board is unable to weigh the probative value of an opinion that has not been reduced to writing or include a rationale for how the opinion was reached.

For these reasons, the Board finds that the current left hip disability is not proximately due to or permanently worsened beyond normal progression by the service-connected low back, cervical spine, or left lower extremity radiculopathy disabilities.  Because the preponderance of the evidence is against this theory of the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

As to the theory of direct service connection, the Veteran has only vaguely suggested that the left hip disability was caused by service.  See April 2013 VA Form 21-4138.  As noted above, the Veteran has not discussed a specific left hip injury or disease in service, and the service treatment records do not include any complaints, symptoms, or treatment related to a left hip injury or disease.  The Veteran has primarily discussed the left hip disability as a residual disability of left side weakness.  See id.  In the absence of an in-service injury or disease to which the left hip disability could be related, the Board finds that the left hip disability is not related to service.  Accordingly, the criteria for service connection for a left hip disorder, on a direct basis, have not been met.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against this theory of the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date for Right Lower Extremity Radiculopathy

Service connection for right lower extremity radiculopathy was granted by the RO as part of the service-connected low back disability in the April 2008 rating decision.  As the RO found that the right lower extremity radiculopathy did not demonstrate any symptoms or functional impairment, the service-connected right lower extremity became a noncompensable disorder related to the service-connected low back disability.  The initial noncompensable rating became final with the February 2011 Board decision on the issue of a higher initial rating for the service-connected low back disability.  See 38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2015).  A separate, compensable disability rating was granted by the RO in the April 2014 rating decision, which assigned a 
10 percent disability rating from February 22, 2013.  

The Veteran asserts that an earlier effective date than February 22, 2013 is warranted for the 10 percent disability rating assigned for right lower extremity radiculopathy.  The Veteran has not contended with particularity why an earlier effective date than February 22, 2013 should be granted.  See July 2014 representative letter; August 2014 VA Form 9.

As the prior rating decision (for an initial noncompensable rating) became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2015); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).

The Board finds that the Veteran filed a claim for an increased rating for right lower extremity radiculopathy on January 22, 2014.  The January 22, 2014 VA Form 21-4138 specifically claimed service connection for right lower extremity radiculopathy based on symptoms including numbness and fatigue; however, for the reasons discussed above, that claim is, in fact, a claim for an increased disability rating because service connection for right lower extremity radiculopathy was established in the April 2008 rating decision.

The Board next finds that there were no communications to VA received prior to January 22, 2014 that could be construed as a formal or informal claim for service connection for right lower extremity radiculopathy.   The Veteran has not identified, and the Board's review of the lay and medical evidence has not otherwise revealed, a written statement or medical evidence earlier than January 22, 2014 that may be construed as a formal or informal claim for service connection for right lower extremity radiculopathy.  

The RO assigned an effective date of February 22, 2013 for the 10 percent disability rating for right lower extremity radiculopathy.  The effective date was based on a VA treatment record which showed that the Veteran presented with complaints of worsening "[bilateral] arm and leg numbness and weakness with left foot drop."  Neurological testing on that date discussed left leg symptoms, but the treatment record does not indicate that the right lower extremity was tested.  On April 12, 2013, the Veteran submitted a claim for service connection for a series of disorders including a left leg disorder, but did not describe any complaints, symptoms, or disorders associated with the right lower extremity.  

VA examined the peripheral nerves in May 2013.  Muscle strength testing showed normal strength in the right knee, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Right hip flexion was rated at 3/5, showing active movement against gravity.  Reflex testing showed normal deep tendon reflexes in the right knee and ankle.  Sensory examination showed normal sensation to light touch throughout the right leg.  While the Veteran was unable to perform a right leg raising test (positive results normally indicate radiculopathy), the May 2013 VA examiner did not note right lower extremity radiculopathy, but did note left lower extremity radiculopathy.

While the 2013 treatment (medical) records discussed above - as well as the absence of a claim for service connection for right lower extremity radiculopathy in the April 12, 2013 VA Form 21-4138 - suggest that the Veteran was not affected by right lower extremity radiculopathy, a January 15, 2014 VA treatment record reflects current symptoms of right lower extremity radiculopathy that date back to March 2008.  The earlier March 2008 EMG studies were referenced in relation to January 2014 complaints of numbness in the right shin, ankle, and foot that were comparable to the left lower extremity radiculopathy.

In sum, the February 22, 2013 effective date appears to be premised on the RO's interpretation that the word "bilateral" in the February 22, 2013 VA treatment record applied to both "arm" and "leg."  Nothing in the remainder of the February 22, 2013 VA treatment record suggests that the Veteran was affected by right lower extremity radiculopathy symptoms at the time of presentation.  More significantly, there are no VA treatment records addressing right lower extremity radiculopathy that are dated between January 22, 2013 - the one-year period prior to the January 22, 2014 claim for an increased rating - and February 22, 2013.  As such, there is no evidence, lay or medical, to support a finding that entitlement to a 10 percent disability rating for right lower extremity radiculopathy arose between January 22, 2013 and February 22, 2013.  For these reasons, the Board finds that an increase in disability did not become "factually ascertainable" prior to February 22, 2013.

In sum, the claim for an increased disability rating for right lower extremity radiculopathy was received by VA on January 22, 2014, and an increase in the right lower extremity radiculopathy did not become "factually ascertainable" between January 22, 2013 (the one year period prior to receipt of the claim for an increased rating) and February 22, 2013 (the date of entitlement to a 10 percent disability rating established by the RO in the April 2014 rating decision).  Based on these findings, the appeal for an earlier effective date than February 22, 2013 for the 
10 percent disability rating for right lower extremity radiculopathy must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In cases such as this, where the law is dispositive and the case turns on undisputed facts, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Special Monthly Compensation for Loss of Use of Left Foot

The Veteran contends that she is entitled to special monthly compensation for the loss of use of the left foot as she experienced left foot drop.  The Veteran is service connected for left lower extremity radiculopathy.

Special monthly compensation under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one foot.  38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i). 

The regulations further provide that extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 3.350(a)(2)(i)(a) and (b).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that remaining function of the left foot is accomplished equally well by an amputation stump or prosthesis or that the Veteran has suffered an anatomical loss of the left foot.  The Veteran has not contended, and the evidence does not otherwise show, anatomical loss of the left foot.  The Veteran has instead asserted difficulty with walking, use of elevated heels to assist with ambulation, stumbling while walking, and left foot drop.  See, e.g., January 2014 representative letter.
As to left foot function, the July 2015 VA examiner specifically noted that the Veteran does not have a complete loss of use of the left lower extremity, as the Veteran is able to ambulate and balance, and that the left leg provides some degree of propulsion, although it is somewhat reduced due to overall weakness of the left lower extremity and left foot drop.  The July 2015 VA examiner also indicated that the Veteran ambulates without use of a cane or walker.

The Veteran does not contend, and the evidence does not otherwise show, that the service-connected left lower extremity radiculopathy has manifested symptoms that could be considered as a loss of the left foot (or left lower extremity) such as extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints, shortening of the leg of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal).

While the evidence demonstrates that the Veteran walks with a limp, walks slower than normal, and that the left leg is generally weaker than a normal functioning leg, in consideration of all the lay and medical evidence, the Board finds that the symptoms and functional impairment related to the left leg do not suggest that function of the left foot is accomplished equally well by an amputation stump or prosthesis.

For the reasons outlined above, the Board finds that entitlement to special monthly compensation under the provisions of 38 U.S.C. § 1114(k) for loss of use of the left foot is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against an award of special monthly compensation for the loss of use of the left foot at any point during the appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.




Special Monthly Compensation for Loss of Use of Left Hand

The Veteran also asserts entitlement to SMC based on loss of use of the left hand.  The Veteran is service connected for left upper extremity radiculopathy.  The Veteran contends that the left upper extremity radiculopathy has resulted in loss of use of the left hand, characterized as inability to straighten fingers, no strength in the left hand, inability to lift the left arm, and inability to grip objects.  See, e.g., July 2014 representative letter. 

Loss of use of a hand or arm will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  Complete ankylosis of two major joints of an upper extremity will be taken as loss of use of the hand. 38 C.F.R. §§ 3.350(a)(2), 4.63.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the left arm and hand functioning is accomplished equally well by an amputation with prosthesis, or anatomical loss of the left hand.  The Veteran does not contend, and the evidence does not otherwise show, anatomical loss of the left hand.  See 38 U.S.C. 1114(k).  

VA examined the left upper extremity in July 2015.  During the examination, the Veteran reported a decrease in left hand grip strength, and reduced dexterity and strength in the left upper extremity.  The July 2015 VA examiner indicated that numbness and constant pain were both mild, whereas paresthesias and intermittent pain were both moderate.  Left upper extremity muscle strength was rated as 4/5 throughout the elbow, wrist, grip, and pinch.  The reflex examination revealed normal deep tendon reflexes in the left brachioradialis and tricep, but the bicep was hypoactive.  The sensory examination revealed decreased sensation to light touch throughout the left upper extremity.  The July 2015 VA examiner opined that the left ulnar nerve demonstrated moderate incomplete paralysis, and that the ulnar nerve was the only nerve affected by the left upper extremity radiculopathy.  The July 2015 VA examiner also noted that the left upper extremity radiculopathy created functional impairment, described as difficulty with repetitive and coordinated use of the left upper extremity (e.g., dexterity).

While the Veteran described severe left arm and hand disability symptoms in the July 2014 letter, the Board attributes more weight to the results of the July 2015 VA examination report.  The Veteran's assertion of inability to straighten fingers, lift the arm, or grip objects is highly inconsistent with the July 2015 VA examination results that included left upper extremity muscle strength rated at 4/5 throughout the elbow, wrist, grip, and pinch; mild numbness and constant pain; and moderate paresthesias and intermittent pain.  Had the Veteran demonstrated left upper extremity symptoms as severe as those described in the July 2014 representative letter, it stands to reason that the July 2015 VA examiner would have noted functional impairment beyond difficulty with repetitive and coordinated use of the left upper extremity, or more than moderate incomplete paralysis of a single left upper extremity nerve (the ulnar nerve).  The Veteran has not reported actual loss of use of the hand or that she would have just as much function with a prosthetic hand.

For the reasons outlined above, the Board finds that entitlement to special monthly compensation under the provisions of 38 U.S.C. § 1114(k) for loss of use of the left hand is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against an award of special monthly compensation for the loss of use of the left hand at any point during the appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.

TDIU

In February 2011, the Board remanded the issue of entitlement to a TDIU after finding that the issue had been raised during the Veteran's appeal for higher initial disability ratings for depression, the low back disability, the cervical spine disability, and left upper and lower extremity radiculopathy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In May 2014, the Board remanded the issue of entitlement to a TDIU for additional development that included providing the Veteran with proper notice of the laws and regulations governing TDIU, and a VA medical opinion addressing the Veteran's ability to secure or follow a substantially gainful occupation.

As noted above, a TDIU is, in essence, a claim for an increased rating.  See Rice, 
22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

As outlined above, TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  A combined 100 percent schedular disability rating has been in effect since May 7, 2013; however, no single service-connected disability has been rated as 100 percent disabling.  

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate.  Under the unique facts of Bradley, special monthly compensation was available where a veteran had been granted TDIU based on a "less than total" 70 percent rating for only one disability, and had subsequently obtained service connection for multiple orthopedic disabilities that combined to 60 percent.  Under those circumstances, there was no "duplicate counting of disabilities."  Id. at 293.  This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a less than 100 percent schedular disability rating for any one service-connected disability upon which a TDIU is granted.  Rather the 100 percent schedular disability rating assigned from May 7, 2013 is based on the combined ratings of multiple service-connected disabilities.  

Moreover, the Veteran has not contended that any single service-connected disability has made her unable to secure or follow a substantially gainful occupation.  During the August 2014 TDIU examination, the Veteran reported that she was currently working 40 hours per week doing "office type work" (i.e., desk/clerical work).  During the July 2015 VA mental disorder examination, the Veteran stated that she left full time employment because she was not happy with 

her employer, that she had no support from her superiors due to the service-connected medical issues, and was approved for Social Security disability benefits on her first application.  There is no indication from the Veteran or elsewhere in the record that any single disability had caused her to become unemployable, as the weight of the evidence shows that the Veteran left full time employment voluntarily.  

For the reasons above, the period on appeal for entitlement to a TDIU is limited to the rating period prior to May 7, 2013 (the date the Veteran was assigned a 100 percent combined schedular disability rating), and the issue of entitlement to a TDIU from May 7, 2013 is rendered moot.  Sabonis, 6 Vet. App. 426.

As to the rating period prior to May 7, 2013, the Board finds that the Veteran was fully employed as recently as August 26, 2014.  On that date, VA examined the Veteran for a TDIU, and the Veteran reported full-time employment as a gaming inspector for a casino, working 40 hours per week.  The Veteran stated that she had been doing that work for 16 years.  The Veteran has not asserted that this was marginal employment.  In sum, the evidence demonstrates that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for the rating period prior to May 7, 2013.

For the reasons outlined above, the Board finds that the weight of the evidence demonstrates that, for the rating period prior to May 7, 2013, the Veteran was not rendered unable to obtain (secure) or follow (maintain) substantially gainful 

employment due the service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for excessive weight gain is denied.

Service connection for a left hip disorder is denied.

An effective date prior to February 22, 2013 for the award of a 10 percent disability rating for right lower extremity radiculopathy is denied.

Special monthly compensation for loss of use of the left foot is denied.

Special monthly compensation for loss of use of the left hand is denied.

For the rating period prior to May 7, 2013, a TDIU is denied; for the rating period from May 7, 2013, the appeal for TDIU, being without legal merit, is dismissed.


REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues of a higher initial rating for depression and increased ratings for the low back disability, the cervical spine disability, left upper extremity radiculopathy, and right lower extremity radiculopathy.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  See 38 C.F.R. § 3.159(c)(1), (c)(2) (2015).

As discussed above, where a veteran receives Social Security benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  See Golz, 590 F.3d at 1323.  Unlike the issues adjudicated above, which were able to be resolved based on the evidence of record without prejudice to the Veteran from not obtaining Social Security records, the initial and increased ratings on appeal may be affected by medical evidence or administrative determinations provided by Social Security.  As such, there is potential evidence regarding the current severity of the service-connected disabilities and a remand for the Social Security records is necessary.  See id.

Accordingly, the issues of a higher initial rating for depression and increased ratings for the low back disability, the cervical spine disability, left upper extremity radiculopathy, and right lower extremity radiculopathy are REMANDED for the following actions:
1.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2.  When the development above has been completed, and after any additional notification and/or development deemed necessary is undertaken, the remanded issues should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


